IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                  FILED
                                                               December 17, 2008
                                No. 08-40273
                              Summary Calendar             Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

OSWALDO CALDERON-TERRAZAS

                                          Defendant-Appellant

                  Appeal from the United States District Court
                       for the Southern District of Texas
                          USDC No. 2:07-CR-635-ALL

Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Oswaldo Calderon-Terrazas pleaded guilty to unlawful reentry into the
United States, in violation of 8 U.S.C. § 1326. He was sentenced to a within-
Guidelines sentence of 51 months of imprisonment and three years of supervised
release.     Calderon-Terrazas maintains that his sentence is procedurally
unreasonable because the district court did not provide adequate reasons to
support the sentence it imposed. Calderon-Terrazas has moved to seal appellee’s
brief, and the Government does not oppose the motion. The motion is granted.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-40273

      Because Calderon-Terrazas did not object that his sentence was
procedurally unreasonable in the district court, review is for plain error. United
States v. Lopez-Velasquez, 526 F.3d 804, 806 (5th Cir. 2008), petition for cert.
filed (July 25, 2008); United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir.
2007), cert. denied, 128 S. Ct. 2959 (2008).“[W]hen a judge decides simply to
apply the Guidelines to a particular case, doing so will not necessarily require
lengthy explanation”. Rita v. United States, 127 S. Ct. 2456, 2468 (2007). In
Rita, the Court acknowledged the district court judge might have said more than
that the range was not “inappropriate” and that a sentence at the bottom of the
range was “appropriate”, but held that the law did not require the district court
to do so. Id. at 2469. In United States v. Rodriguez, 523 F.3d 519 (5th Cir.),
petition for cert. filed (June 30, 2008) (No. 08-5101), we found sufficient, where
the record showed consideration of the Guidelines and the parties’ arguments,
a district court’s statement that a sentence at the top of the guidelines range
“address[ed] the objectives of punishment and deterrence.” Id. at 525.
      In the instant matter, Calderon-Terrazas sought a sentence at the low end
of the guidelines range. He stated at the sentencing hearing that he had come
to the United States as an infant, graduated from high school in the United
States, and served in the United States Army. The district court rejected
Calderon-Terrazas’s request for leniency, adopted the PSR’s findings and
recommendation, and imposed a sentence at the top of the guidelines range. At
the sentencing hearing, the district court referenced Calderon-Terrazas’s
criminal history and his character and evidenced a concern about the
appropriate sentence given those factors and the need to protect the public.
      Calderon-Terrazas has not shown the explanation given by the district
court was clear or obvious error that affected his substantial rights. See Peltier,
505 F.3d at 392. He has, therefore, not demonstrated plain error. See id. at 394.
      AFFIRMED; MOTION TO SEAL APPELLEE’S BRIEF GRANTED.


                                        2